DETAILED ACTION
Examiner acknowledges the request for a Corrected Notice of Allowability filed on 7 April 2021. In the Notice of Allowability filed on 1 April 2021, Examiner listed that the communication was in response to arguments filed on 23 March 2021. Examiner notes that the actual date of filing for the applicant’s arguments was 15 March 2021 and has updated the Notice of Allowability to reflect this.
	In addition to being acknowledged in the Non-Final Action filed on 18 December 2020, Examiner has updated the Notice of Allowability to acknowledge the applicant’s claim for foreign priority for NL2018566 filed on 23 March 2017.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749